DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to Applicant's communication filed January 26, 2021 in response to the Office action dated October 27, 2020. 
Claims 2-21 are pending in this application.

Claim Rejections - 35 USC § 112
In response to applicant’s response 112 rejection is withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 6, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et. al. U.S. Patent Pub No. 2014/0173234 (hereinafter Jung) in view of D'abreu et. al. US Patent Pub No. 2014/0173180 (hereinafter D'abreu).

Regarding claim 2, Jung a memory controller comprising: a request queue configured to store memory access requests for a memory component, each memory access request Fig.10; Para 91 "The memory module 800 may further a buffer 810 that provides a command/address signal and data by buffering the command/address signal and the data from a memory controller through a plurality of transmission lines" Fig.14 Para106 "The input/output controller hub 1130 may perform data buffering and interface arbitration to efficiently operate various system interfaces."); 
and a remapping block configured to: move data in each of a plurality of rows of the memory component from an original physical address to a different physical address in the memory component; and remap the associated logical address of the data to each different physical address (Fig.3 element 280; Para58 "the address converting circuit 300 performs a block copy operation of copying the data of a source block, which is one of the memory blocks constituting the memory cell array 280", Fig. 4A; 6; Para14-15 "An address converting circuit is configured to perform a block copy operation of copying data of a first memory block, which is a source block among the memory blocks, into a buffer block, which is a destination block." Para69, 75-76, 78. Fig.9 para82 "FIG. 9, an example is shown when the data of the first memory block 2S21 (PBLKl), which is a source block, is copied into the buffer block 2Sl (BBLK), which is a destination block." Para88 “copying the data of one of the memory blocks BLKl to BLKn to the buffer block 726 of the memory controller 720 under the control of the block copy unit 725”).
However, Jung fails to teach but D'abreu teaches determine whether a memory component maintenance operation has been performed on the memory component (Fig.1, 2 Para6-7 “data refresh operation” corresponds to maintenance operation Para21-22); 
Fig.1-3; Para6-7, 26-28, 37-39 “The first mapping of regions to counters 302 and the first logical partitioning 304 may be applied by the controller 120 of FIGS. 1-2 in response to the write/erase count 244 of FIG. 2 being less than the write/erase threshold 246”); responsive to determining that the number of memory access requests in the request queDue is less than the predetermined threshold, move data  (Fig.2-4; Para 6-7 “When a counter value indicates that a number of read accesses to a particular region tracked by the counter exceeds a threshold amount, a remedial action, such as a data refresh operation or a data move operation”Para21-23;37-38).
Jung and D’abreu are analogous art because they are from the same field of endeavor.  They both relate to data management in a storage system.
Therefore before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Jung, and incorporating the threshold criterion, as taught by D’abreu.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize known method of tracking read/write queue.
Regarding claim 3, the combination of Jung and D’abreu teaches all the limitations of the base claim as outlined above. 
	Further, Jung teaches the remapping block comprises remapping logic, a holding data register, and a coherency data register; the holding data register is accessible to the remapping logic for temporary data storage during data relocation; and the coherency data register is Fig.11 element 725, 726; Para86-88" The buffer block 726 may be implemented, for example, by using an SRAM or registers.").
Regarding claim 6, the combination of Jung and D’abreu teaches all the limitations of the base claim as outlined above. 
Further, Jung teaches wherein to remap the associated logical address, the remapping block is further configured to: remap a first logical address corresponding to the first row to a physical address corresponding to the destination row for accessing the first data; and remap a second logical address corresponding to the second row to a physical address corresponding to the first row for accessing the second data (Fig.3, 4A; 6; Para14-15 "An address converting circuit is configured to perform a block copy operation of copying data of a first memory block, which is a source block among the memory blocks, into a buffer block, which is a destination block." Para69, 75-76, 78. Fig.9 para82 "FIG. 9, an example is shown when the data of the first memory block 2S21 (PBLKl), which is a source block, is copied into the buffer block 2Sl (BBLK),which is a destination block." Para88 “copying the data of one of the memory blocks BLKl to BLKn to the buffer block 726 of the memory controller 720 under the control of the block copy unit 725”).
Regarding claim 7, the combination of Jung and D’abreu teaches this claim according to the reasoning set forth in claim 2. 
Regarding claim 8, the combination of Jung and D’abreu teaches all the limitations of the base claim as outlined above. 
Fig.3, Para11 "the block copy operation for a memory block may be performed while a refresh command for the memory cell array is performed" Para 60).
Claims 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et. al. U.S. Patent Pub No. 2014/0173234 (hereinafter Jung) in view of Bolt et. al. US Patent Pub No. 2003/0149700 (hereinafter Bolt).
Regarding claim 16, Jung teaches A memory controller comprising: a memory component interface; and a remapping block configured to selecting a different physical address according to a predetermined mapping sequence (Fig.3 Para6-7 "the address converter/converting circuit may sequentially perform the block copy operation for second to n'h blocks" Para58).; instruct the memory component interface to move data in each of a plurality of rows of the memory component from an original physical address to the different physical address in the memory component (Fig.9 para82 "FIG. 9, an example is shown when the data of the first memory block 2S21 (PBLKl), which is a source block, is copied into the buffer block 2Sl (BBLK),which is a destination block." Para88 “copying the data of one of the memory blocks BLKl to BLKn to the buffer block 726 of the memory controller 720 under the control of the block copy unit 725”); and 
	remap the associated logical address of the data to each different physical address(Fig.3 element 280; Para58 "the address converting circuit 300 performs a block copy operation of copying the data of a source block, which is one of the memory blocks constituting the memory cell array 280", Fig. 4A; 6; Para14-15 "An address converting circuit is configured to perform a block copy operation of copying data of a first memory block, which is a source block among the memory blocks, into a buffer block, which is a destination block." Para69, 75-76, 78. Fig.9 para82 "FIG. 9, an example is shown when the data of the first memory block 2S21 (PBLKl), which is a source block, is copied into the buffer block 2Sl (BBLK),which is a destination block." Para88 “copying the data of one of the memory blocks BLKl to BLKn to the buffer block 726 of the memory controller 720 under the control of the block copy unit 725”).  
	However, Jung fails to teach but Bolt teaches determine whether a memory component maintenance operation has been performed on a memory component (Fig.4, Para5 "a backup storage device is disclosed that stores non-compressed data during backup operations and then afterwards when the device is idle, retrieves, compresses and re-stores the data to reclaim space on the storage medium of the device" backup corresponds maintenance operation Para17-18 "the backup window period is scheduled at a set time each day or at some other fixed time interval when the emulated tape drive 20 is at its lowest utilization");
	responsive to determining that the maintenance operation has been performed on a memory component, detect  whether the memory controller is currently in an idle period (Fig.4, Para5, 17-18); responsive to determining that the memory controller is currently in an idle period, select a different physical address (Fig.4; Para17-18 "During the idle period, the non-compressed data stored on the hard drives 36 is retrieved (step 94) and provided to the microcontroller 50 through the bridge circuit 56, USB hub 54, and USB controller 52.)
Jung and Bolt are analogous art because they are from the same field of endeavor.  They both relate to data management in a storage system.

	One of ordinary skill in the art would have been motivated to do this modification in order to utilize idle time.
Regarding claim 17, the combination of Jung and Bolt teaches all the limitations of the base claim as outlined above.
	Further, Jung teaches the remapping block comprises remapping logic, a holding data register, and a coherency data register; the holding data register is accessible to the remapping logic for temporary data storage during data relocation; and the coherency data register is accessible to the remapping logic to maintain data coherency during data relocation (Fig.11 element 725, 726; Para86-88" The buffer block 726 may be implemented, for example, by using an SRAM or registers.").   
Regarding claim 20, the combination of Jung and Bolt teaches all the limitations of the base claim as outlined above. 
	Further, Jung teaches wherein to remap the associated logical address, the remapping block is further configured to: remap a first logical address corresponding to the first row to a physical address corresponding to the destination row for accessing the first data; and remap a second logical address corresponding to the second row to a physical address corresponding to the first row for accessing the second data (Fig.3, 4A; 6; Para14-15 "An address converting circuit is configured to perform a block copy operation of copying data of a first memory block, which is a source block among the memory blocks, into a buffer block, which is a destination block." Para69, 75-76, 78. Fig.9 para82 "FIG. 9, an example is shown when the data of the first memory block 2S21 (PBLKl), which is a source block, is copied into the buffer block 2Sl (BBLK),which is a destination block." Para88 “copying the data of one of the memory blocks BLKl to BLKn to the buffer block 726 of the memory controller 720 under the control of the block copy unit 725”).
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jung and D’abreu as applied to claim 2 above, further in view of Gorobets et. al. US Patent Pub No. 2010/0174845 (hereinafter Gorobets).
Regarding claim 4, the combination of Jung and D’abreu teaches all the limitations of the base claim as outlined above. 
	But the combination fails to clearly specify an offset register configured to store a number of rows of offset between a logical address and a corresponding physical address of data stored in the memory component.
	However, Gorobets teaches an offset register configured to store a number of rows of offset between a logical address and a corresponding physical address of data stored in the memory component (Fig.12 Offset, Para11).
June, D’abreu and Gorobets are analogous art because they are from the same field of endeavor.  They all relate to data management in a storage system.
Therefore before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Jung and D’abreu, and incorporating the offset, as taught by Gorobets.  
Para11 “further efficiently manage the memory, blocks may be linked together to form virtual blocks or metablocks”).
Regarding claim 9, the combination of Jung and D’abreu teaches all the limitations of the base claim as outlined above. 
	Further Gorobets teaches wherein the moving is executed in conjunction with error scrubbing (Para 15 "This process, termed data refresh or scrub,").
Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jung and Bolt as applied to claim 16 above, further in view of Gorobets et. al. US Patent Pub No. 2010/0174845 (hereinafter Gorobets).
Regarding claim 18, the combination of Jung and Bolt teaches all the limitations of the base claim as outlined above. 
	But the combination fails to clearly specify an offset register configured to store a number of rows of offset between a logical address and a corresponding physical address of data stored in the memory component.
However, Gorobets teaches an offset register configured to store a number of rows of offset between a logical address and a corresponding physical address of data stored in the memory component (Fig.12 Offset, Para11).
Jung, Bolt, and Gorobets are analogous art because they are from the same field of endeavor.  They all relate to data management in a storage system.

	One of ordinary skill in the art would have been motivated to do this modification in order to utilize more efficient approach of data management, as suggested by Gorobets (Para11 “further efficiently manage the memory, blocks may be linked together to form virtual blocks or metablocks”).
	Regarding claim 21, the combination of Jung and Bolt teaches all the limitations of the base claim as outlined above. 
	Further Gorobets teaches wherein the mapping sequence comprises at least one of a sequential circular mapping sequence or a pseudo-random selection of the different physical address (Para 93 "either the next block in a predetermined sequence of blocks, or a random or pseudo-random selection").
Allowable Subject Matter
Claims 5, 10-15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 2-21 have been considered and they are not persuasive. 
The applicant argued the combination of Jung and D’abreu fails to teach “determine whether a memory component maintenance operation has been performed on the memory component, responsive to determining that the maintenance operation has been performed on the memory component, determine whether a number of memory access requests in the request queue is less than a predetermined threshold.” Examiner respectfully disagrees.  Jung teaches remapping physical address (Fig.3 element 280; Para58 "the address converting circuit 300 performs a block copy operation of copying the data of a source block, which is one of the memory blocks constituting the memory cell array 280", Fig. 4A; 6; Para14-15, Para69, 75-76, 78); and D'abreu teaches determine whether a memory component maintenance operation has been performed on the memory component (Fig.1, 2 Para6-7 “data refresh operation” corresponds to maintenance operation Para21-22) and responsive to determining that the maintenance operation has been performed on the memory component, determine whether a number of memory access requests in the request queue is less than a predetermined threshold (Fig.1-3; Para6-7, 26-28, 37-39 “The first mapping of regions to counters 302 and the first logical partitioning 304 may be applied by the controller 120 of FIGS. 1-2 in response to the write/erase count 244 of FIG. 2 being less than the write/erase threshold 246”); responsive to determining that the number of memory access requests in the request queue is less than the predetermined threshold, move data  (Fig.2-4;Para 6-7 “When a counter value indicates that a number of read accesses to a particular region tracked by the counter exceeds a threshold amount, a remedial action, such as a data refresh operation or a data move operation” Para 37-38). 
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
The applicant argued the combination of Jung and Bolt fails to teach “determine whether a memory component maintenance operation has been performed on a memory component; responsive to determining that the maintenance operation has been performed on the memory component, detect whether the memory controller is currently in an idle period.” Examiner respectfully disagrees.  Bolt teaches determining backup window and compress data during idle period after backup (Fig.4, Para5 "a backup storage device is disclosed that stores non-compressed data during backup operations and then afterwards when the device is idle, retrieves, compresses and re-stores the data to reclaim space on the storage medium of the device" backup corresponds maintenance operation Para17-18 "the backup window period is scheduled at a set time each day or at some other fixed time interval when the emulated tape drive 20 is at its lowest utilization").  The claim does not define what maintenance operation entails, therefore, memory backup operation is interpreted as maintenance operation. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/TASNIMA MATIN/Primary Examiner, Art Unit 2135